Citation Nr: 1821069	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for urinary tract problems, also claimed as urethral stricture and erectile dysfunction under 38 U.S.C. §1151, has been received.

2.  Entitlement to service connection for urinary tract problems, also claimed as urethral stricture and erectile dysfunction under 38 U.S.C. §1151. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran's representative originally described the Veteran's claim as a claim under 38 U.S.C. § 1151.  The August 2011 rating decision addressed separately the claims for entitlement to service connection for urethral stricture and entitlement to compensation under 38 U.S.C. § 1151for urinary tract problems.  But in the June 2014 statement of the case (SOC), the RO characterized the Veteran's claim as entitlement to service connection for urinary tract problems, also claimed as erectile dysfunction under 38 U.S.C. § 1151.  Given this characterization and the Veteran's subsequent appeal, the Board finds that the claims of entitlement to service connection for urethral stricture and entitlement to compensation under 38 U.S.C. § 1151for urinary tract problems were both appealed.  Thus, the Board has characterized the issue as shown on the title page.  This implicates the previous June 1977 denial of service connection for residuals of meningitis, to include urethral stricture.  However, as the Board finds sufficient evidence to reopen the Veteran's claim, this characterization does not prejudice the Veteran.  

On his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in June 2017, the Veteran submitted a letter indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.  

The issue of entitlement to service connection for urinary tract problems, also claimed as urethral stricture and erectile dysfunction under 38 U.S.C. §1151 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1977 rating decision, the RO denied service connection for urethral stricture because there was no evidence the Veteran had current findings of meningococcemia.  The Veteran was notified of the adverse determination, he did not appeal the determination, and no new and material evidence was submitted within the applicable appeal period.

2.  In an August 2011 decision, the RO denied the Veteran's claim to reopen a claim for entitlement to service connection for urethral stricture because the evidence was not new and material.  The Veteran was notified of the adverse determination, and he did not appeal the determination.

3.  Since the final June 1977 decision, three medical opinions have been obtained addressing the Veteran's claim of entitlement to service connection for urinary tract problems.  


CONCLUSIONS OF LAW

1.  The June 1977 rating decision, which denied the Veteran's claim of entitlement to service connection for urethral stricture, became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The additional evidence presented since the June 1977 rating decision is new and material, and the claim for entitlement to service connection for urethral stricture is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Given the favorable nature of the Board's decision to reopen the Veteran's claim and to remand Veteran's claim, further discussion of VA's duties to notify and assist the claimant is not necessary.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.

II.  Claim to Reopen

As noted above, the RO denied entitlement to service connection for urethral stricture in a June 1977 rating decision.  The decision noted that there was no evidence the Veteran had any active meningococcemia.  Therefore, the RO denied entitlement to service connection for urethral stricture.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is considered beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Since the RO's denial in June 1977 for service connection for urethral stricture, VA obtained three opinions which address the Veteran's claim for entitlement to service connection for urethral stricture.  These opinions provide additional evidence relating to the connection between the Veteran's service and his current disability.  For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 513.  Because this evidence relates to whether the Veteran's current disability is related to his service, the Board concludes that this newly received evidence is not cumulative of the record at the time of the June 1977 decision with respect to the issue of entitlement to service connection for urethral stricture, and it raises a reasonable possibility of substantiating the Veteran's claims.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the June 1977 RO decision constitutes new and material evidence and the claim must be reopened.  38 C.F.R. § 3.156.




ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for urinary tract problems, and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran's representative originally claimed entitlement to service connection for improper or less than expert treatment of his urinary tract problems, thus causing erectile dysfunction, loss of penis length, and urinary leakage.  In the August 2011 rating decision, the RO denied entitlement to service connection for urethral stricture because the evidence submitted was not new and material.  The RO explained that the claim for entitlement to service-connection for urethral stricture was originally denied in June 1977 because the Veteran's service treatment records do not reveal any permanent/chronic urethral stricture associated with service.  

However, the June 2010 VA examiner diagnosed the Veteran with status post meningococcemia 1969 with residual urethral stricture and partial erectile dysfunction with premature ejaculation.  The November 2010 VA examiner explained that the urethral stricture is at least as likely as not due to urethral catheter placement, but this was not performed at a VA hospital and the VA examiner did not believe that careless, negligence, lack of proper skill, error in judgement, or other fault on the part of VA led to the Veteran's urethral stricture disease.  The Veteran told the June 2010 VA examiner that a urethral catheter was placed during treatment for meningitis while in-service.  

Further development is warranted to obtain an opinion addressing direct service connection.  While the November 2010 VA examiner opined that the Veteran's urethral stricture was not due to VA care, no opinion was solicited addressing whether the Veteran has a current disability directly related an injury he sustained in service, such as placement of a urethral catheter.  Thus, a remand is necessary to address this theory of entitlement.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and etiology of the claimed urinary tract problems.  Any and all studies, tests, and evaluations that are deemed necessary by the VA examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The VA examiner should note review of the STRs, the June 2010 VA examination, the November 2010 VA examination, and the February 2011 VA examination.  The examiner should:

(a) Identify any currently diagnosed urinary tract disability;

(b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed urinary tract disability originated during, or is etiologically related to, active duty service.  The VA examiner should specifically address the Veteran's statements to the June 2010 VA examiner that he had multiple placements of a urethral catheter in-service during treatment for meningitis and the November 2010 VA examiner's opinion that the Veteran's urethral stricture disease is at least as likely as not due to placement of a urethral catheter.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


